Citation Nr: 0529979	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder (claimed as peripheral neuropathy), including as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (RO) in Sioux Falls, South Dakota, which denied 
the benefits sought on appeal.  

On his February 2003 VA Form 9 substantive appeal, the 
veteran requested the opportunity to attend a hearing before 
a Member of the Board, which was then scheduled to occur in 
June 2003.  Thereafter, on a May 2003 VA Form 21-4138, the 
veteran indicated that he wanted to cancel this BVA hearing 
and proceed with his appeal.  The Board therefore finds that 
the veteran satisfactorily withdrew his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2004).

This matter was previously before the Board in September 
2004, when it determined that a remand of the claim was 
necessary for the completion of additional development prior 
to appellate review.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
with a decision on this matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent evidence of record indicates that during the 
Vietnam Era, the veteran likely had some service on shore 
within the Republic of Vietnam; his service records also 
indicate that he is a recipient of the Combat Action Ribbon 
for this period of active duty.  
3.  Competent medical evidence of record demonstrates that 
currently diagnosed and chronic bilateral peripheral 
neuropathy of the feet was not documented during active 
service and not until more than one year thereafter, and is 
not shown to be etiologically related to active service, 
including as the result of herbicide exposure.


CONCLUSION OF LAW

A bilateral foot disorder (claimed as peripheral neuropathy) 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
VA to the veteran, dated in April 2002, October 2004, and 
April 2005 specifically notified the veteran of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to his claim.  (To that end, the 
April 2002 letter provided information in relation to the 
first three VCAA notice elements, while the October 2004 and 
April 2005 letters, in addition to again reviewing the first 
three notice elements, also requested that the veteran 
provide or identify any additional evidence in support of his 
claim, in compliance with the fourth VCAA notice element.)

The Board acknowledges that the October 2004 and April 2005 
VCAA letters were provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The October 2004 and 
April 2005 VCAA notice letters were provided to the veteran 
by the Appeals Management Center (AMC), pursuant to the 
Board's request in its September 2004 remand of this matter.  
The veteran was then afforded an opportunity to respond, and 
after the accumulation of additional evidence, the RO, via 
the AMC, subsequently reviewed the veteran's claim and issued 
a supplemental statement of the case to him in July 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and pertinent 
personnel records are associated with the claims file, as are 
all VA and private treatment records identified and/or 
provided by the veteran.  In addition, the veteran was 
afforded VA examinations in order to address the medical 
question presented in this case.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and that the case 
is ready for appellate review.  

Applicable Law

Generally, service connection means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
active service or, if preexisting such service, was 
aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.  

In addition to the above considerations, the RO has evaluated 
the pending claim for service connection as secondary to 
herbicide exposure.  On December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001 became law.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law included 
substantive changes to 
38 U.S.C.A. § 1116 (West 2002), as pertaining to the 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Accordingly, 
effective January 1, 2002, a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during a portion of the Vietnam era (from January 9, 
1962 to May 7, 1975) is presumed to have been exposed to 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

The term "herbicide agent" is defined as a chemical in an 
herbicide used in support of United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, but is specifically limited to: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6) (2004).

Moreover, for veterans with service in the Republic of 
Vietnam, the Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive.  
See 38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) 
(2004).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's Office of General Counsel (General Counsel) 
states that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in 
Vietnam) requires that an individual must actually have been 
physically present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, VA's General Counsel 
holds  that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Moreover, service on 
a deep-water naval vessel in waters off of the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. 
§ 101(29)(A).  Id.  VA's General Counsel also specifies that 
the term "service in Vietnam" does not include the service 
of a Vietnam era veteran whose only contact with Vietnam 
occurred via the flying of high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  

Therefore, a veteran who, during active military, naval, or 
air service, is construed to have served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).

Accordingly, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, then the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002) and 38 C.F.R. § 3.307(d) (2004) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The 
term "soft-tissue sarcoma" specifically includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular, and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e), Note 1 (2004).  
Moreover, for purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent, and resolves within two years from the 
date of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2004). 

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2004).

Importantly, the Secretary of Veterans Affairs (Secretary) 
has further determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-
41,449 and 61 Fed. Reg. 57,586-57,587 and 57,589 (1996); 
Notice, 64 Fed. Reg. 59,232-59,243 (1999); Notice, 67 Fed. 
Reg. 42,600-42,608 (2002); and Notice, 68 Fed. Reg. 27,630-
27,641 (2003).  The Secretary's list of diseases excluded 
from presumptive service connection due to herbicide exposure 
currently includes the following: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
chronic lymphocytic leukemia); abnormal sperm parameters and 
infertility; Parkinson's disease and parkinsonism; 
amyotrophic lateral sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity (excluding type II diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; and adverse effects 
on thyroid homeostasis (as well as any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted).  Id.

Notwithstanding the foregoing presumptive provisions 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Moreover, if a claim for service connection cannot be 
established in relation to herbicide exposure under either of 
the above methods, then VA must still evaluate the claim in 
accordance with the other direct and presumptive service 
connection standards as available under the law.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Lastly, the record indicates that the veteran is also a 
Vietnam War combat veteran.  The Board notes that 38 U.S.C.A. 
§ 1154(b) (West 2002) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d) (2004).  It must be noted, however, that the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and does 
not address the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence. Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine, supra.

Analysis of the Claim

The Board initially notes that it has reviewed, considered, 
and weighed the probative value of all of the evidence of 
record in support of this claim, including but not limited to 
the contentions of the veteran and his representative, 
medical treatise information, his service medical and 
personnel records, and his VA medical treatment and 
examination reports dated from approximately July 1979 to 
July 2005.  (The Board notes that while there are also 
private medical reports of record, they address other 
physical disorders, to the exclusion of any problems 
involving the veteran's feet.)  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decisions, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the veteran, however, will be 
addressed and/or summarized where appropriate.  

The record shows that the veteran had honorable service with 
the United States Navy from July 1969 to May 1970.  His 
service records reflect that his military occupational 
specialty was equivalent to that of an engine mechanic.  He 
reports that during his period of service, he worked on two 
LST (Landing Ship, Tank) vehicles - the USS Madera County 
(LST-905) and the USS Page County (LST-1076) that traveled 
through the rivers of Vietnam, delivering troops and 
supplies.  He also relates that his duties required him to 
set foot on land in Vietnam, and placed him in several 
defoliated areas.  He further relates that he washed his 
clothes and bathed in Vietnam rivers, and that he ate local 
food and drank local water.  Moreover, his DD-214 record of 
separation from service confirms the veteran's Vietnam 
service, and reveals that he is a recipient of the Combat 
Action Ribbon.  

The Board notes that the RO undertook extensive development 
in order to determine whether the veteran served on the LSTs 
identified, and to confirm whether this service would have 
required him to be on shore in Vietnam (as required for a 
claim for presumptive service connection of a disorder that 
is claimed to be the result of herbicide exposure).  See 
38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.2(f), 
3.307(a)(6)(iii), 3.313(a) (2004); see also VAOPGCPREC 27-97.  
In June 2002, the National Personnel Records Center confirmed 
that the veteran served on board ships that were in the 
official waters off of the shores of the Republic of Vietnam 
from: October 13, 1968, to October 29, 1968; November 24, 
1968, to April 17, 1969; May 28, 1969, to November 11, 1969, 
December 27, 1969, to January 25, 1970, and on January 39, 
1970.  Thereafter, in July 2002, the veterans service 
department confirmed that the USS Page County was activated 
to assume the in-country duties of the USS Madera County in 
late 1969, and that the crew of the USS Madera County were 
transferred to work on the USS Page County.  The service 
department also reported that the veteran served with the USS 
Madera County from October 13, 1968, to November 28, 1969.  
Then, in February 2003, the RO received additional 
information from the Department of Defense to confirm the 
service status of the USS Madera County.  

The Board therefore finds that, in light of the above 
information, and with full consideration of the claimants 
status as a combat veteran, see 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), he had the requisite qualifying service 
on shore within the Republic of Vietnam for purposes of 
evaluation of his claim for service connection in accordance 
with VAs herbicide exposure presumptive provisions.  Id.; 
see also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309 (2004).  The Board notes that the RO 
reached similar findings in its April 2003 supplemental 
statement of the case.

As to the veteran's claimed bilateral foot disorder of 
peripheral neuropathy in relation to such service, however, 
the Board first observes that with the exception of the 
report of a history of leg cramps on his February 1968 
entrance examination papers, his service medical records, 
including his May 1970 exit examination reports, are negative 
for any complaints, symptoms, diagnosis, or treatment of any 
foot problems, including peripheral neuropathy.  Moreover, 
where clinical evaluation of the feet was noted in these 
documents, the results of such evaluation were recorded as 
normal.

The Board also notes that other information of record, as 
provided by the veteran, indicates that he may have had some 
chemical exposure during his post-service employment, which 
included work in sanitation, construction, and as a school 
custodian.

A review of the record also reveals that the veteran has 
varyingly reported that he first experienced bilateral foot 
problems, including pain and numbness, in either the early or 
the late 1970's.  He has further reported, and his medical 
records also indicate, that he did not actually seek 
treatment for any such symptomatology until approximately 
2000, when he first visited a VA hospital with such 
complaints.  The Board does, however, consider the veteran 
competent to report the approximate date of the onset of his 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record indicates that the veteran first underwent a VA 
Agent Orange registry general medical examination in October 
1982.  At this examination, he did not report any foot 
problems.  Similarly, the examiner, after clinical 
evaluation, did not diagnose any foot problems at that time.

In VA medical records related to the veteran's completion of 
an alcohol treatment program in August 1992, he reported that 
he regularly drank alcohol and smoked until May 1992.

Thereafter, beginning in late 2000, there is a documented 
record of the veteran's treatment for his foot problems at VA 
facilities.  By June 2001, he had a diagnosis of bilateral 
peripheral neuritis in the feet, of unknown etiology.  

The veteran then underwent a new VA Agent Orange general 
medical examination in March 2002.  At this evaluation, he 
stated that he had had a burning sensation in his feet since 
1972.  After clinical evaluation, the examiner reported that 
a diagnosis of peripheral neuropathy of the veteran's feet 
was possibly associated with Agent Orange exposure, but he 
did not provide any basis for his opinion at that time.  

In April 2002, the veteran underwent a VA nerve conduction 
study (NCS) with respect to his left lower extremity.  With 
the exception of absent sensory response in the left foot, 
all pertinent motor and sensory findings were normal.  The 
clinician recorded that needle examination did, however, 
demonstrate a little irritability in the left foot muscles.   

At a November 2002 VA primary care visit, the physician noted 
that the veteran had been complaining significantly of 
burning feet for several years, which the physician believed 
had represented a small fiber neuropathy.  The physician 
indicated that after a history of prior testing and several 
different courses of treatment, the veteran's symptoms had 
worsened, although clinical evaluation on that date revealed 
only normal findings on motor examination (but positive 
sensory findings in the area of the feet).  His diagnosis at 
that time was painful neuropathy.

At a March 2003 VA feet examination, the veteran described a 
progressive worsening of his symptoms.  The examiner noted 
that nerve conduction studies completed in the past year 
showed sensory neuropathy.  After the completion of review of 
the record and of her clinical evaluation findings, the 
examiner diagnosed peripheral neuropathy of the lower 
extremities.  She noted that the problem was chronic, and 
stated that the veteran's symptoms were due to chronic 
peripheral neuropathy and not to acute or subacute peripheral 
neuropathy based upon the symptoms, and to their onset in 
particular.  She noted that the veteran did not have any 
treatment for peripheral neuropathic symptoms on active duty, 
and did not recall any such symptoms while in service or in 
his earlier years after service discharge.  She opined that 
by his history, the veteran's neuropathy had only become a 
problem in recent years, which is clearly characteristic for 
a chronic peripheral neuropathy, and not of one associated 
with Agent Orange exposure.  She concluded that it was less 
than likely that the veteran's peripheral neuropathy was due 
to his active service.

The veteran's VA treatment records include referral for a VA 
neurological consultation in May 2003.  At that time, the 
veteran reported a progressive history of symptoms since the 
1970's.  The neurologist noted that the veteran had undergone 
several laboratory tests which did not result in any abnormal 
findings, but she also observed that the earlier NCS had 
revealed some sensory neuropathy of a mild degree.  She also 
noted that he was not a diabetic.  At that time, she did not 
enter a diagnosis, but rather, ordered more testing.  The 
veteran then returned for follow-up evaluation in March 2004.  
The VA neurologist noted that the additional test results 
were normal, and that the veteran was frustrated with having 
to take so many pills to control his symptoms.  She noted 
that he had declined serial nerve biopsy in the past as a way 
to determine the etiology and extent of his problems, and 
that he had again declined to undergo that procedure.  
Accordingly, she then entered a diagnosis of sensory 
neuropathy of unknown etiology.   
 
Another VA neurological evaluation entry for October 2004 
indicated that the veteran presented with continued 
complaints in relation to his peripheral neuropathy.  After 
clinical evaluation, the assessment was chronic numbness and 
pain in the lower extremities, worsening according to the 
veteran.  

The veteran then underwent a new VA neurological examination 
with claims file review in November 2004.  The examiner 
recorded that the veteran's history and his clinical 
evaluation results were suggestive of peripheral neuropathy, 
most likely a small fiber sensory neuropathy.  He commented 
that the literature on the association of neuropathy and 
Agent Orange exposure during the Vietnam War is 
controversial.  He also noted, however, that in view of the 
veteran's symptoms onset a few years after discharge from 
service, and then a more rapid progression in the last six 
months, it is less likely that his neuropathy is related to 
herbicide exposure during the Vietnam War.  

Also in November 2004, the veteran submitted information 
regarding the results of certain recent medical studies, as 
obtained from the Internet in September 2004.   The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  In this case, however, the medical evidence 
submitted by the veteran is not accompanied by any medical 
opinion of a medical professional.  Additionally, it fails to 
demonstrate with a degree of certainty the relationship 
between the veteran's claimed injury/exposure and his 
service.  For these reasons, the Board must find that the 
medical evidence submitted by the veteran does not contain 
the necessary specificity required to constitute competent 
evidence of the claimed medical nexus for this case.  See 
Sacks, 11 Vet. App. at 317; Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).
 
After review and consideration of all of the pertinent 
evidence of record, the Board finds that entitlement to 
service connection for a bilateral foot disorder, claimed as 
peripheral neuropathy is not warranted, under any available 
theory of entitlement, and to include as the result of in-
service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a).  While the 
Board is willing to find that the veteran had qualifying 
Vietnam service so as to consider his claim in relation to 
the provisions for presumptive service connection of 
peripheral neuropathy as related to herbicide exposure, the 
competent medical evidence of record indicates that he does 
not have the type of peripheral neuropathy that may be 
service-connected in this manner.  As the March 2003 VA 
examiner indicated, the veteran has chronic peripheral 
neuropathy, and not acute or subacute peripheral neuropathy 
that presented within weeks or months after his last possible 
in-service exposure, manifested to a degree of 10 percent or 
more within a year after that, and resolved within two years 
after such exposure, as is required for eligibility for 
presumptive service connection in relation to herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e), Note 
2.  

Moreover, the competent medical evidence of record is also 
against the award of service connection here under the other 
available theories of entitlement.  The evidence indicates 
that after service, there is no diagnosis of peripheral 
neuropathy of record until approximately June 2001, with no 
opinion as to its etiology at that time.  Additionally, the 
only favorable etiological opinion of record appears to be 
that provided by the March 2002 VA Agent Orange examiner, who 
listed a diagnosis of peripheral neuropathy of the feet as 
possibly associated with herbicide exposure, but did not 
provide any basis for such opinion or indicate that he had 
reviewed the veteran's entire record in reaching such a 
conclusion.  In contrast, both the March 2003 and November 
2004 VA examiners indicated that the veteran's currently 
diagnosed peripheral neuropathy should not be considered as 
related to his active service, and explained their bases for 
such opinions in conjunction with the information obtained 
from their reviews of the veteran's claims file.  Thus, the 
Board finds that the evidence as to the etiology of the 
veteran's currently diagnosed peripheral neuropathy 
preponderates against the claim.  See Bloom v. West, 12 Vet. 
App. 185 (1999); Evans v. West, 12 Vet. App. 22 (1998); 
Winsett v. West, 11 Vet. App. 420 (1998); Miller v. West, 11 
Vet. App. 345 (1998); LeShore v. Brown, 8 Vet. App. 406 
(1995); Owens v. Brown, 7 Vet. App. 429 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Black v. Brown, 5 Vet. App. 
177 (1995).  As such, entitlement to service connection for 
peripheral neuropathy, as otherwise related to in-service 
herbicide exposure or to active service generally, is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder (claimed as 
peripheral neuropathy), including as due to herbicide 
exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


